Title: To Thomas Jefferson from Hugon de Bassville, [25 August 1786]
From: Bassville, Nicolas Joseph Hugon de
To: Jefferson, Thomas



[25 Aug. 1786]

Monsieur De jéfferson aura La Bonté de faire demander à Mr. le Comte de Vergennes, des Lettres de recommandation pour les Ministres de france à La haye, et dans toutes les Cours de L’allemagne, pour Mrs. Morris de philadelphie, qui sont accompagnés par Mr. de Basseville de L’académie de Lyon.
Si Mr. de jéfferson à La bonté de nous donner des Lettres particulieres pour Rouen et le havre, nous les recevrons a paris hôtel d’orleans rüe de richelieu.
Quant au paquet de Lettres de Versailles ou autre qui arriverait apres notre départ Mr. de jefferson pourrait l’envoier à Mr. de Basseville poste restante à abbeville jusqu’au 10 7bre.
